Case: 1:17-md-02804-DAP Doc #: 1812-3 Filed: 07/03/19 1 of 4. PageID #: 52950




                   EXHIBIT 2
                     Case: 1:17-md-02804-DAP Doc #: 1812-3 Filed: 07/03/19 2 of 4. PageID #: 52951



Labeler Market Share – MMEs
(Ohio, ARCOS; 2006-2014)
The following table displays labelers in Ohio with greater than 1% of total MMEs.




                                                                        1
                      Case: 1:17-md-02804-DAP Doc #: 1812-3 Filed: 07/03/19 3 of 4. PageID #: 52952



Labeler Market Share – Dosage Units
(Ohio, ARCOS; 2006-2014)
The following table displays labelers in Ohio with greater than 1% of total dosage units.




                                                                         2
                      Case: 1:17-md-02804-DAP Doc #: 1812-3 Filed: 07/03/19 4 of 4. PageID #: 52953



Labeler Market Share – Total Dosage Units
(Ohio, ARCOS; 2006-2014)
The following table displays labelers in Ohio with greater than 1% of total dosage units.




                                                                         3
